DETAILED ACTION

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 15-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claims do not fall within at least one of the four categories of patent eligible subject matter because the scope of “machine-readable storage medium” may include transitory signals. Specification para.0127-0128 does not exclude transitory signals.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 6-10, 13-17 and 20-21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Trauben (US 5,509,130).
	Referring to claims 1, 8 and 15, Trauben discloses a processor (fig. 1, processor) comprising:
	a grouping eligibility checker (fig. 5, grouping logic 74) to evaluate a plurality of store instructions (fig. 5, opcode 70) based on a set of grouping rules (fig. 7, exclusion rules 86; abstract:16-24) to determine whether two of the plurality of store instructions are eligible for grouping; and
	a dispatcher (fig. 10, decode d0; 18:14-21 simultaneously instruction issue) to simultaneously dispatch a first group of store instructions (fig. 10, CMP/BNE; 18:22-37, integer and floating results write back) of the plurality of store instructions determined to be eligible for grouping by the grouping eligibility checker.

	As to claims 2, 9 and 16, Trauben discloses the processor of claim 1 comprising: store data execution circuitry (fig. 8, wb 116, fwb 126) to simultaneously execute the first group of the plurality of store instructions.

	As to claims 3, 10 and 17, Trauben discloses the processor of claim 1 wherein the grouping eligibility checker is to identify pairs of store instructions (fig. 7, exclusion rules 86; abstract:16-24) in the plurality of store instructions which are eligible for simultaneous dispatch by the dispatcher.


As to claim 7, 14 and 21, Trauben discloses the processor of claim 1 wherein the store micro-operations associated with data to be committed to an architectural state (fig. 1, state changed in program counter 12 and other registers) of the processor.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 11-12 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Trauben in view of Okawara (US 10,496,540).


Okawara discloses the grouping eligibility checker is to group two store instructions only if those two store instructions are directed to a same cache line (fig. 17B, groups of one cache line access).
Trauben and Okawara are analogous art because they are from the same field of endeavor in simultaneously issuing pipelined processor instructions. At the time of the filing, it would have been obvious to a person of ordinary skill in the art, having the teaching of Trauben and Okawara before him or her to modify the instruction grouping rules of Trauben to include the instruction grouping rules of Okawara, thereafter the instructions are grouped according to cache memory. The suggestion and/or motivation for doing so would be obtaining the advantage of improved profermance (2:28-58) as suggested by Okawara. Therefore, it would have been obvious to combine Trauben with Okawara to obtain the invention as specified in the instant application claims.

	As to claims 5, 12 and 19, Okawara discloses the processor of claim 4 wherein, in accordance with the set of grouping rules, the grouping eligibility checker is to group two store instructions only if those two store instructions access the same memory types (fig. 17B, cache line type; fig. 1, load queue 131 type).
Notice of Pre-AIA  or AIA  Status
The present application, filed after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 8,141,088 discloses grouping instructions for multithreaded processor instruction execution environment.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aimee can be reached on (571)272-4169.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182